COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00330-CV


Aero at Sp. z.o.o.                     §    From the 271st District Court

                                       §    of Wise County (CV13-01-081)
v.
                                       §    July 9, 2015

Dennis Gartman and Jerry K. Baker      §    Opinion by Justice Walker


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Sue Walker____________________
                                       Justice Sue Walker